 
 
 
EXHIBIT 10.1


EXECUTION COPY
 

 
AMENDMENT NO. 2
 
to
 
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
 


 
relating to
 


 
$99,100,000 State of Ohio
 
Pollution Control Revenue Refunding Bonds, Series 2005-A
 
(FirstEnergy Nuclear Generation Corp. Project)
 
THIS AMENDMENT NO. 2 TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (this
“Amendment”) is made as of June 12, 2009 by and among FIRSTENERGY NUCLEAR
GENERATION CORP. (the “Company”), FIRSTENERGY CORP. and FIRSTENERGY SOLUTIONS
CORP., as Guarantors (the “Guarantors”), the Banks party hereto and BARCLAYS
BANK PLC, as Fronting Bank (the “Fronting Bank”) and as Administrative Agent
(the “Administrative Agent”) under that certain Letter of Credit and
Reimbursement Agreement, dated as of December 16, 2005, by and among the
Company, the Banks from time to time parties thereto, the Fronting Bank and the
Administrative Agent (as amended by that certain Amendment No. 1 to Letter of
Credit and Reimbursement Agreement, dated as of March 1, 2007, and as the same
may be further amended, restated, supplemented or otherwise modified, the
“Agreement”).  Defined terms used herein and not otherwise defined herein shall
have the meaning given to such terms in the Agreement.
 
WITNESSETH
 
WHEREAS, the Company, the Banks, the Fronting Bank and the Administrative Agent
are parties to the Agreement and the Guarantors are party to certain Guaranty
Agreements related to the Agreement; and
 
WHEREAS, the Company, the Guarantors, the Fronting Bank and the Administrative
Agent and the requisite number of Banks under Section 9.01 of the Agreement have
agreed to amend the Agreement on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed as follows:
 
SECTION 1. Amendments.  Effective as of the date hereof upon the satisfaction of
the conditions precedent set forth in Section 3(a) below (the “Concurrent
Effective Date”), the Agreement is hereby amended as follows:
 
1.1.  
The definition of the term “Alternate Base Rate” appearing in Section 1.01 of
the Agreement is amended and restated in its entirety to read as follows:

 

 
 

--------------------------------------------------------------------------------

 



 

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Base Rate for such day, (ii) the sum of the Federal Funds
Rate for such day plus 0.50% per annum and (iii) the LIBO Reference Rate plus
1.00% per annum.
 
1.2.  
The definition of the term “Disclosure Documents” appearing in Section 1.01 of
the Agreement is amended and restated in its entirety to read as follows:

 
“Disclosure Documents” means FirstEnergy’s and FES’ Annual Reports on Form 10-K
filed with the SEC for the year ended December 31, 2008, Quarterly Reports on
Form 10-Q filed with the SEC for the three months ended March 31, 2009 and
Current Reports on Form 8-K filed with the SEC on or before May 21, 2009.
 
1.3.  
The definition of the term “Guarantor” appearing in Section 1.01 of the
Agreement is amended and restated in its entirety to read as follows:

 
“Guarantor” means each of FES, with respect to the FES 2007 Guaranty Agreement
and, from and after the effective date thereof, with respect to the FES Guaranty
Agreement, and FirstEnergy.
 
1.4.  
The definition of the term “Guaranty Agreements” appearing in Section 1.01 of
the Agreement is amended and restated in its entirety to read as follows:

 
“Guaranty Agreements” means each of the FirstEnergy Guaranty Agreement, the FES
Guaranty Agreement and the FES 2007 Guaranty Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
1.5.  
The definition of the term “Total Capitalization” appearing in Section 1.01 of
the Agreement is amended and restated in its entirety to read as follows:

 
 “Total Capitalization” means, with respect to the applicable Credit Party at
any date of determination the sum, without duplication, of (i) Consolidated Debt
of such Credit Party, (ii) the capital stock (but excluding treasury stock and
capital stock subscribed and unissued) and other equity accounts (including
retained earnings and paid in capital but excluding accumulated other
comprehensive income and loss) of such Credit Party and its Consolidated
Subsidiaries, (iii) consolidated equity of the preference stockholders of such
Credit Party and its Consolidated Subsidiaries, and (iv) the aggregate principal
amount of Trust Preferred Securities of such Credit Party and its Consolidated
Subsidiaries.
 
1.6.  
Section 1.01 of the Agreement is amended to add the following definitions in
appropriate alphabetical order:

 
“FES 2007 Guaranty Agreement” means that certain Guaranty, dated as of March 26,
2007, executed and delivered by FES and acknowledged by the Company, a copy of
which is attached hereto as Exhibit I, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
 
2

--------------------------------------------------------------------------------


 
 “LIBO Reference Rate” means, for purposes of determining the Alternate Base
Rate under clause (iii) of the definition thereof, the rate appearing on
Telerate Page 3750 (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on the
applicable date of determination, as the rate for U.S. Dollar deposits with a
one-month maturity. In the event that such rate is not available at such time
for any reason, then the “LIBO Reference Rate” for purposes of determining the
Alternate Base Rate under clause (iii) of the definition thereof, shall be the
rate at which U.S. Dollar deposits of $5,000,000 and for a one-month maturity
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the applicable date of determination.
 
“SEC” means the United States Securities and Exchange Commission.
 
1.7.  
Section 2.03 of the Agreement is amended to insert the following new clause (d)
at the end thereof:

 
“(d)  On the date of any Tender Advance, the Company hereby agrees to pay to the
Administrative Agent, for the ratable account of the Banks, a drawing fee equal
to 1.00% of the amount of such Tender Advance.”
 
1.8.  
Section 2.17(e) of the Agreement is amended to delete the phrase “Section
2.03(a) and (b)” and to insert in its place the phrase “Section 2.03(a), (b) and
(d)”.

 
1.9.  
Section 4.01(h) of the Agreement is amended to delete the reference to the date
“December 16, 2005” and to insert in its place a reference to the date “May 21,
2009”.

 
1.10.  
Section 4.01 of the Agreement is amended to insert the following as new clause
(u):

 
“(u)           Guaranteed Indebtedness.  All Indebtedness of the Company under
this Agreement will constitute “Genco Indebtedness” as defined in the FES 2007
Guaranty Agreement and all Indebtedness of FES under the FES 2007 Guaranty
Agreement will constitute “Guaranteed Obligations” as defined in the Guaranty,
dated as of March 26, 2007, by FirstEnergy Generation Corp. and acknowledged by
FES.”
 
1.11.  
“Exhibit I” attached hereto as Schedule I is inserted as new “Exhibit I” to the
Agreement.

 
1.12.  
Annex 1 to the Agreement is deleted in its entirety and “Annex 1” attached
hereto as Schedule II is inserted in the place thereof and each reference in the
Agreement, including, without limitation, in the definition of the term “Pricing
Grid”, to “Annex 1” shall mean the “Annex 1” attached hereto.

 
 
3

--------------------------------------------------------------------------------


 
SECTION 2. Amendments.  Effective as of the date on which all conditions
precedent set forth in Section 3(b) below have been satisfied (the “Contingent
Effective Date”), the Agreement is hereby amended as follows:
 
2.1.  
The definition of the term “Debt” appearing in Section 1.01 of the Agreement is
amended to insert the following new sentence at the end thereof:

 
For the avoidance of doubt, "Debt" shall include, as of any date of
determination with respect to the Company, the aggregate obligation of the
Company under the first mortgage bonds issued pursuant to the FMB Mortgage to
support the Mark-to-Market Guarantees, which obligations shall be equal to the
aggregate amount of FES' Mark-to-Market Obligations less (i) the amount of FES’
Mark-to-Market Obligations covered by cash or letter of credit collateral and
(ii) the amount of FES’ Mark-to-Market Obligations, if any, allocable to first
mortgage bonds issued by FirstEnergy Generation Corp. (“FE Genco”), in each case
as of such date; provided, however, to the extent FES’ Mark-to-Market
Obligations are supported on any date of determination by first mortgage bonds
issued by the Company and first mortgage bonds issued by FE Genco, the amount of
such obligations shall be allocated among such first mortgage bonds of the
Company and FE Genco on a pro rata basis.
 
2.2.  
The definition of the term “First Mortgage Bonds” appearing in Section 1.01 of
the Agreement is amended and restated in its entirety to read as follows:

 
“First Mortgage Bonds” means the First Mortgage Bonds, Collateral Series C of
2009 due 2010, evidencing the Obligations hereunder, at any time issued by the
Company and secured by the FMB Mortgage.
 
2.3.  
The definition of the term “First Mortgage Bond Indenture” appearing in Section
1.01 of the Agreement is amended to insert the phrase “, including but not
limited to the FMB Mortgage” at the end thereof.

 
2.4.  
The definition of the term “Related Documents” appearing in Section 1.01 of the
Agreement is amended to insert the phrase “, the FMB Mortgage, the First
Mortgage Bonds” immediately after the words “Remarketing Agreement”.

 
2.5.  
Section 1.01 of the Agreement is amended to add the following definitions in
appropriate alphabetical order:

 
“FES’ Mark-to-Market Obligations” means FES’ mark-to-market obligations under
certain master standard service offer supply agreements with such FirstEnergy
Subsidiaries entered into as a result of FES’ participation in the competitive
bid process conducted on May 13, 2009 to provide retail generation supply in
Ohio for the two-year period commencing June 1, 2009.
 
 “FMB Mortgage” means that certain Open End Mortgage, General Mortgage Indenture
and Deed of Trust, dated as of June 1, 2009, as amended, restated, supplemented
or otherwise modified from time to time, together with any supplemental
indentures issued pursuant thereto.
 

 
4 

--------------------------------------------------------------------------------

 

 
“Mark-to-Market Guarantees” means Guarantees by the Company in favor of one or
more of the Ohio public utility company Subsidiaries of FirstEnergy, supporting
FES’ Mark-to-Market Obligations, which Guarantees may be secured by first
mortgage bonds issued under the FMB Mortgage.
 
 “Mortgaged Property” has the meaning assigned to the such term in the FMB
Mortgage.
 
2.6.  
Section 4.01(c) of the Agreement is amended to insert the following sentence at
the end thereof:

 
“The Company and each of its Subsidiaries is in compliance with all laws
(including, without limitation, ERISA and Environmental Laws), regulations and
order of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, has not had
and could not reasonably be expected to have a  Material Adverse Effect or a
material adverse effect on the Mortgaged Property taken as a whole, the Lien of
the FMB Mortgage on such Mortgaged Property in favor of the “Trustee” (as
defined in the FMB Mortgage) for the benefit of the holders of First Mortgage
Bonds, including the Administrative Agent (for its benefit and for the benefit
of the Banks) or the priority of such Lien.”
 
2.7.  
Section 4.01(g) of the Agreement is amended and restated in its entirety to read
as follows:

 
“(g)           Bonds Validly Issued. The Bonds and the First Mortgage Bonds have
been duly authorized, authenticated and issued and delivered and are not in
default. The Bonds are the legal, valid and binding obligations of the Issuer
and the First Mortgage Bonds are the legal, valid and binding obligations of the
Company.  The First Mortgage Bonds are not required to be registered under the
Securities Act of 1933, as amended.”
 
2.8.  
Section 4.01(i) of the Agreement is amended to insert the following phrase at
the end thereof:

 
“or on the Mortgaged Property taken as a whole, the Lien of the FMB Mortgage on
such Mortgaged Property in favor of the “Trustee” (as defined in the FMB
Mortgage) for the benefit of the holders of First Mortgage Bonds, including the
Administrative Agent (for its benefit and for the benefit of the Banks) or the
priority of such Lien”
 
2.9.  
Section 4.01(l) of the Agreement is amended to insert the following phrase at
the end thereof:

 
“, except for defects in title or interest that would not, in the aggregate,
have a material adverse effect on the Mortgaged Property taken as a whole, the
Lien of the FMB Mortgage on such Mortgaged Property in favor of the “Trustee”
(as defined in the FMB Mortgage) for the benefit of the holders of First
Mortgage Bonds including the Administrative Agent (for its benefit and for the
benefit of the Banks) or the priority of such Liens”
 

 
5 

--------------------------------------------------------------------------------

 

 
2.10.  
Section 4.01 of the Agreement is amended to insert the following as new clauses
(v), (w), (x) and (y):

 
“(v)           First Priority Mortgage.  The FMB Mortgage creates in favor of
the trustee thereunder for the ratable benefit of the holders of the First
Mortgage Bonds, a legally valid and enforceable first priority security interest
in the Mortgaged Property existing as of the date of issuance of such First
Mortgage Bonds and as of the date of any supplement thereto and constitutes a
perfected security interest in all such Mortgaged Property, subject to (A)
“Permitted Liens,” as defined in the FMB Mortgage, (B) the terms of the
franchises, licenses, easements, leases, permits, contracts and other
instruments under which the Mortgaged Property is held or operated, and (C) such
other liens, prior rights and encumbrances none of which other liens, prior
rights and encumbrances, with minor or insubstantial exceptions, affects from a
legal standpoint the security for the First Mortgage Bonds or the Company’s
right to use such properties in its business. The FMB Mortgage conforms to the
requirements of the Trust Indenture Act of 1939, as amended.
 
(w)           Title to Mortgaged Property.  The Company has good title to the
Mortgaged Property, subject only to the exceptions set forth in the FMB Mortgage
and in subsection (v) above, none of which materially impairs the use of the
property affected thereby for the use intended in the operation of the business
of the Company and except for defects in title or interest that would not, in
the aggregate, have a material adverse effect on the value of the Mortgaged
Property.
 
(x)           Security of First Mortgage Bonds.  The First Mortgage Bonds have
been issued pursuant to, and entitled to the benefit of, the FMB Mortgage and
have been authenticated and delivered in accordance therewith.
 
(y)           Principal Amount of First Mortgage Bonds.  The First Mortgage
Bonds have been validly issued and authenticated, in each case in an aggregate
principal amount of not less than $100,077,425, and remain outstanding and in
full force and effect (except to the extent any reduction in the principal
amount of the First Mortgage Bonds is accompanied by a dollar-for-dollar
reduction in the principal amount of the Bonds).”
 
2.11.  
Section 5.01(c) of the Agreement is amended and restated in its entirety to read
as follows:

 
“(c)           Maintenance of Insurance, Etc.  (i) Maintain insurance  with
responsible and reputable insurance companies or associations or through its own
program of self-insurance in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company operates and furnish to the
Administrative Agent, within a reasonable time after written request therefor,
such information as to the insurance carried as the Administrative Agent may
reasonably request and (ii) in the event any of the Mortgaged Property is
located in any area that has been designated by the Federal Emergency Management
Agency as a “Special Flood Hazard Area”, purchase and maintain flood
 
6

--------------------------------------------------------------------------------


 
insurance on such Mortgaged Property (including any personal property which is
located on any real property leased by the Company within a “Special Flood
Hazard Area” in an amount which shall at a minimum comply with applicable law,
including the Flood Disaster Protection Act of 1973, as amended, pay when due
all premiums on such insurance and deliver copies of the policies to the
Administrative Agent.  If the Company fails to obtain any insurance as required
by clause (ii) of this subsection (c), the Administrative Agent may obtain such
insurance at the Company’s expense.”
 
2.12.  
Section 5.01(g)(xiii) of the Agreement is amended to insert the word
“applicable” immediately prior to the words “trustee resigns” and to insert the
phrase “or the FMB Mortgage” immediately after the phrase “under the Indenture”.

 
2.13.  
Clause (iv) of Section 5.02(a) of the Agreement is amended and restated to read
as follows:

 
“(iv) Liens created by the Company’s FMB Mortgage and Liens created by any other
First Mortgage Bond Indenture, so long as (A) under the terms thereof no “event
of default” (howsoever designated) in respect of any bonds issued thereunder
will be triggered by reference to an Event of Default or a Default, (B) no such
Liens shall apply to assets acquired from the Company or any Significant
Subsidiary if such assets were free of Liens (other than as a result of a
release of such Liens in contemplation of such acquisition) immediately prior to
any such acquisition and (C) the aggregate amount of Debt, including, without
limitation, the Debt of the Company hereunder, at any time secured by the Liens
of the FMB Mortgage and any such other First Mortgage Bond Indenture shall not
be in excess of $1,525,000,000;”
 
2.14.  
Section 5.02(i) is amended to renumber existing clauses (vii), (viii) and (ix)
as new clauses (viii), (ix) and (x), respectively, and to insert the following
as new clause (vii):

 
“(vii) the Mark-to-Market Guarantees;”
 
2.15.  
Section 6.01(k) is amended to insert the following phrase immediately after the
words “Material Adverse Effect”:

 
“or a material adverse effect on the Mortgaged Property taken as a whole, the
Lien of the FMB Mortgage on such Mortgaged Property in favor of the “Trustee”
(as defined in the FMB Mortgage) for the benefit of the holders of First
Mortgage Bonds including the Administrative Agent (for its benefit and for the
benefit of the Banks) or the priority of such Lien”
 
2.16.  
Section 6.01 is amended to delete the period at the end of clause (q) thereof
and to insert in its place a semi-colon (“;”) and the word “or” and to insert
the following as new clauses (r) and (s):

 
“(r)           The aggregate outstanding principal amount of the First Mortgage
Bonds shall be less than the aggregate outstanding amount of the Bonds; or
 

 
7 

--------------------------------------------------------------------------------

 

(s)           (i) The Obligations shall cease to be evidenced by the First
Mortgage Bonds or (ii) the First Mortgage Bonds shall cease to be equally and
ratably secured under the Mortgage by a valid and perfected, first priority Lien
on the Mortgaged Property, subject only to the items listed in clauses (A), (B)
and (C) of Section 4.01(v).”
 
SECTION 3. Conditions of Effectiveness.
 
(a)       The effectiveness of the amendments set forth in Section 1 of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received:
 
(i)  
duly executed copies of this Amendment from each of the Company, the Guarantors,
the requisite number of Banks under Section 9.01 of the Agreement, the Fronting
Bank and the Administrative Agent;

 
(ii)  
a reaffirmation from each of the Guarantors (as defined giving effect to the
amendments in Section 1) reaffirming its obligations under the Guaranty
Agreements (as defined giving effect to the amendments in Section 1) to which it
is a party, and from FirstEnergy Generation Corp. (“FE Genco”) with respect to
that certain Guaranty, dated as of March 26, 2007, executed and delivered by FE
Genco and acknowledged by FES, in form and substance reasonably satisfactory to
the Administrative Agent;

 
(iii)  
opinions of counsel to the Company and the Guarantors relating to enforceability
of this Amendment and the Related Documents, including the Agreement as amended
by this Amendment, and general corporate matters, each in form and substance
reasonably satisfactory to the Administrative Agent; and

 
(iv)  
payment by the Borrower of all fees and expenses due and owing by it to the
Administrative Agent, the Fronting Bank and the Lenders as of the date hereof.

 
       (b)       The amendments set forth in Section 2 of this Amendment shall
be effective only upon receipt by the Administrative Agent of each of the
following no later than thirty (30) days after the date hereof, in each case, in
form and substance reasonably satisfactory to the Administrative Agent:
 
(i)  
copies of each document (including any Uniform Commercial Code financing
statement) required by the Credit Documents or any Related Document or under law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the “Trustee” under the FMB Mortgage for
the benefit of the holders of the First Mortgage Bonds, including the
Administrative Agent, for the benefit of the Banks, a perfected Lien on the
Mortgaged Property, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by the FMB Mortgage), in each case, in
proper form for filing, registration or recordation;

 

 
8 

--------------------------------------------------------------------------------

 

 
(ii)  
a duplicate copy of all proceedings relating to the issuance and sale of the
First Mortgage Bonds and the filing and recordation of the FMB Mortgage,
together with opinion letters of counsel to the Issuer, the Trustee and/or the
Custodian, as applicable, providing for the reliance thereon by the
Administrative Agent and the Banks and any related closing certificates of the
Issuer;

 
(iii)  
an original of each First Mortgage Bond, duly executed by the Company and duly
authenticated and delivered by the “Trustee” under the FMB Mortgage;

 
(iv)  
opinions of counsel to the Company and the Guarantors relating to enforceability
of the Related Documents, general corporate matters and validity and perfection
of the lien of the FMB Mortgage; and

 
(v)  
payment by the Borrower of all fees and expenses due and owing by it to the
Administrative Agent, the Fronting Bank and the Lenders as of the Contingent
Effective Date.

 
  SECTION 4. Reference to the Effect on the Agreement.
 
4.1.  
Upon the effectiveness of Section 1 hereof, on and after the Concurrent
Effective Date, each reference in the Agreement  (including any reference
therein to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring thereto) or in any other Credit Document shall mean and be a
reference to the Agreement as modified by Section 1.

 
4.2.  
Upon the effectiveness of Section 2 hereof, on and after the Contingent
Effective Date, each reference in the Agreement  (including any reference
therein to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring thereto) or in any other Credit Document shall mean and be a
reference to the Agreement as modified by Section 2.

 
4.3.  
Except as specifically modified above, the Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.

 
4.4.  
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent, the Banks or
the Fronting Bank, nor constitute a waiver of any provision of the Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 
SECTION 5. Representations and Warranties.  The Company and the Guarantors
hereby represent and warrant as follows:
 

 
9 

--------------------------------------------------------------------------------

 

 
5.1.  
This Amendment and (i) the Agreement, in the case of the Company and (ii) the
Guaranty Agreement to which it is a party, in the case of each of the
Guarantors, as previously executed and as amended hereby, constitute legal,
valid and binding obligations of such Person and are enforceable against such
Person in accordance with their terms thereof.

 
5.2.  
Upon the effectiveness of Sections 1 and 2 of this Amendment respectively and
after giving effect hereto, (i) the Company hereby reaffirms all covenants,
representations and warranties made in the Agreement as amended hereby, and
agrees that all such covenants, representations and warranties shall be deemed
to have been remade as of the Concurrent Effective Date and as of the Contingent
Effective Date (unless the applicable representation and warranty is
specifically made as of an earlier date pursuant to the terms of the Agreement),
(ii) each of the Guarantors reaffirms all covenants, representations and
warranties made in the Guaranty Agreement to which it is a party, and agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the Concurrent Effective Date and as of the Contingent
Effective Date (unless the applicable representation and warranty is
specifically made as of an earlier date pursuant to the terms of the Agreement)
and (iii) no Default or Event of Default has occurred and is continuing as of
the Concurrent Effective Date or as of the Contingent Effective Date.

 
SECTION 6. GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE.
 
SECTION 7. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
SECTION 8. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.
 
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
 

 
10 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
 
FIRSTENERGY NUCLEAR GENERATION CORP., as Company
 
 
                                                               By:
                                            
                                                                                                                                                                                       
 Name:  Randy Scilla
                                                                                                                                                                                      
  Title:      Assistant Treasurer


 
 
FIRSTENERGY CORP., as Guarantor
 
 
  By:                                             
        Name:  Randy Scilla
  Title:      Assistant Treasurer


 
 
     FIRSTENERGY SOLUTIONS CORP., as Guarantor
 


 
   By:                                             
                   Name:  James F. Pearson
                                                                                                              
Title:      Vice President and Treasurer
 
 
 
 
 

Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

 
BARCLAYS BANK PLC, acting through its
             New York Branch, as Administrative Agent and
as Fronting Bank
 


 


 
   By:                                             
 
                    Name:
                                                                                                                                                                                         Title:


 
 
 
 
 

Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

The Banks:
 
 
 
BARCLAYS BANK PLC,

 
acting through its New York Branch

 
                                                                         
By  _________________________                                                                         
                                                                             Name:
                                                                             Title:


 
 
 
 
 

 
Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

 
 
JPMORGAN CHASE BANK, N.A.,

 
                                                                                   
By  ___________________________                                                                         
                                                                           
 Name:
                                                                            
Title:
 
 
 
 
 
 

 

Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

 
 
 KEYBANK NATIONAL ASSOCIATION,

 
                                                                            
      
By  ________________________                                                                         
                                                                           
 Name:
                                                                            
Title:
 
 
 
 
 
 
 



Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

 
 
THE ROYAL BANK OF SCOTLAND plc,

 
                                                                                  
 By  ___________________________                                                                         
                                                                            
Name:
                                                                             Title:
 
 
 
 
 
 
 



Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

 
 
THE BANK OF NOVA SCOTIA,

 
                                                                                  
 By _____________________________                                                                          
                                                                            
Name:
                                                                            
Title:
 
 
 
 
 
 
 

Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

 
 
 UNION BANK OF CALIFORNIA, N.A.,

 
                                                                                   
By  ___________________________                                                                   
                                                                            
Name:
                                                                             Title:
 
 
 
 
 
 

 
Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 

 
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

 
                                                                               
   
By  _____________________________                                                                        
                                                                             
Name:
                                                                             
Title:
 
                                                                                   
By  _____________________________                                                                       
                                                                             
Name:
                                                                             
Title:
 
 
 
 
 
 

 

Signature Page to
Amendment No. 2 to Letter of Credit and Reimbursement Agreement
relating to
$99,100,000 State of Ohio
Pollution Control Revenue Refunding Bonds, Series 2005-A
(FirstEnergy Nuclear Generation Corp. Project)
 
 

--------------------------------------------------------------------------------

 



 
 
SCHEDULE I

 
[Attached]
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE II

 
[Attached]
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1


PRICING GRID


The “Applicable LC Fee Rate”, “Applicable Margin for Alternate Base Rate” or
“Applicable Commitment Rate” for any day, as the case may be, is the percentage
set forth below in the applicable row under the column corresponding to the
Status that exists on such day:
 
Status
Level 1 Status
 
Reference
Ratings at
least A- by
S&P or A3
by Moody’s
Level 2 Status
 
Reference
Ratings
lower than
Level 1 but
at least
BBB+ by
S&P or  
Baa1 by
Moody’s
Level 3 Status
 
Reference
Ratings of
lower than
Level 2 but
at least
BBB by
S&P or  
Baa2 by
Moody’s
Level 4 Status
 
Reference
Ratings
lower than
Level 3 but
at least
BBB- by
S&P  and  
Baa3 by
Moody’s
Level 5 Status
 
Reference
Ratings
lower than
 Level 3 but
at least
BBB- by
S&P or
Baa3 by
Moody’s
Level 6 Status
 
Reference
Ratings
lower than
Level 4 but
at least BB+
by S&P or
Ba1 by
Moody’s
Level 7 Status
 
Reference
Ratings
lower than
BB+ by
S&P and
Ba1 by
Moody’s or
if no
Reference
Rating
exists
  Applicable LC
  Fee Rate
 (basis points)
35.0
40.0
50.0
65.0
70.0
87.5
112.5
  Applicable
  Margin for   
  Alternate Base 
  Rate (basis
  points)
300.0
350.0
400.0
450.0
500.0
550.0
600.0
  Applicable  
 Commitment
  Rate
8.0
10.0
12.5
15.0
17.5
20.0
30.0

 
For purposes of this Pricing Grid, the following terms have the following
meanings (as modified by the provisos below):
 
“Index Debt” means the senior unsecured long-term debt securities of
FirstEnergy, without third-party credit enhancement provided by any Person;
provided that (i) at any time the Company’s senior unsecured long-term debt
securities shall have an assigned rating of BBB- or better by S&P and Baa3 or
better by Moody’s, “Index Debt” shall mean such senior unsecured long-term debt
securities of the Company and (ii) if clause (i) of this paragraph shall not be
applicable, at any time FES’ senior unsecured long-term debt securities shall
have an assigned rating of BBB- or better by S&P and Baa3 or better by Moody’s
and FES’ “Applicable Percentage” under (and as defined in) the FES Guaranty
Agreement shall be 100%, “Index Debt” shall mean such senior unsecured long-term
debt securities of FES.
 
“Reference Ratings” means the ratings assigned by S&P and Moody’s to the Index
Debt; provided that if there is no such rating, “Reference Ratings” shall mean
the ratings that are one Level below the rating assigned by S&P and Moody’s to
(i) at any time the
 

--------------------------------------------------------------------------------


 
Company’s senior secured debt shall have an assigned rating of BBB or better by
S&P and Baa2 or better by Moody’s, such senior secured debt of the Company, (ii)
if clause (i) of this paragraph shall not be applicable, at any time FES’ senior
secured debt shall have an assigned rating of BBB or better by S&P and Baa2 or
better by Moody’s and FES’ “Applicable Percentage” under (and as defined in) the
FES Guaranty Agreement shall be 100%, such senior secured debt of FES, or (iii)
at any other time, the senior secured debt of FirstEnergy.
 
For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1 Status, Level 2 Status, Level 3 Status, Level 5 Status or Level
6 Status, then the higher Reference Rating will be used to determine the
applicable Status or (ii) there is a difference of more than one level in
Reference Ratings of S&P and Moody’s, the level that is one level above the
lower of such Reference Ratings will be used to determine the applicable Status,
unless the lower of such Reference Ratings falls in Level 5 Status or Level 7
Status, in which case the lower of such Reference Ratings will be used to
determine the applicable Status.  If there exists only one Reference Rating,
such Reference Rating shall be used to determine the applicable Status.
 
“Status” refers to the determination of which of Level 1 Status, Level 2 Status,
Level 3 Status, Level 4 Status, Level 5 Status, Level 6 Status or Level 7 Status
exists at any date.
 
The credit ratings to be utilized for purposes of this Pricing Grid are (subject
to the proviso in the first sentence of the definition of “Reference Ratings”
above) those assigned to the Index Debt, and any rating assigned to any other
debt security of FirstEnergy shall be disregarded.  The rating in effect at any
date is that in effect at the close of business on such date, provided, that the
applicable Status shall change as and when the applicable Index Debt (or other
debt security to the extent applicable pursuant to the proviso in the first
sentence of the definition of “Reference Ratings” above) ratings change.
 
 



 
 

--------------------------------------------------------------------------------

 
